Citation Nr: 1447196	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to April 1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran was scheduled for a travel board hearing with a Veterans Law Judge on April 8, 2014, and he was notified of the hearing by VA letter dated February 26, 2014.  As he failed to appear for the scheduled hearing without explanation, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

A letter was received by VA in April 2013 in which the Veteran's attorney withdrew from representation of the Veteran effective immediately; the attorney sent a copy of the letter to the Veteran.  The above-noted February 2014 VA letter to the Veteran notified him that if he did not have a representative, it was not too late to choose one.  Although the letter provided the Veteran with information on obtaining an accredited representative, he has not appointed a new representative.

When the case was previously before the Board in May 2014, the Board reopened the Veteran's claim for service connection for a psychiatric disability and remanded the service connection claim for RO adjudication on the merits de novo.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination in order to determine the etiology of any current psychiatric disability.  Specifically, the remand instructed that the examiner must provide an opinion as to whether the Veteran's psychiatric disability clearly and unmistakably preexisted service and if so whether there is clear and unmistakable evidence that the disability was not aggravated by service.  The remand also specifies that if there is not clear and unmistakable evidence that the psychiatric disability preexisted service, the examiner should state whether it is at least as likely as not that the disability was incurred in or aggravated by service.  

The Veteran underwent a VA examination in August 2014.  Unfortunately the report of that examination is not adequate for adjudication purposes.  The examination report states that the Veteran is currently diagnosed with obsessive compulsive disorder, major depressive disorder, and alcohol dependence.  The examiner stated that it is at least as likely as not that obsessive compulsive disorder pre-existed service, it is less likely as not that obsessive compulsive disorder and major depressive disorder were incurred during service, it is less likely as not that obsessive compulsive disorder and major depressive disorder were aggravated by service, and it is at least as likely as not that major depressive disorder began after service.  The examiner also found that the symptoms from obsessive compulsive disorder, major depressive disorder, and alcohol dependence disorder are too overlapping to discern without resorting to mere speculation.  

Importantly, the examiner did not provide any opinion as to whether there is clear and unmistakable evidence that obsessive compulsive disorder, major depressive disorder, and/or alcohol dependence preexisted service and if so whether there is clear and unmistakable evidence that any such disability was not aggravated by service.  The opinions contained in the examination report do not substantially comply with the remand directives.  Therefore, the AOJ did not accomplish the objectives set forth in the May 2014 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the August 2014 examiner, if the examiner is available.   If the August 2014 VA examiner is unavailable, another appropriate examiner should be requested to provide the below requested opinions.  If the examiner determines that another examination should be scheduled in order to accomplish provide the requested opinions, then another examination should be scheduled.  The examiner must review the claims file and provide an opinion on the following:  

a. Whether a psychiatric disability clearly and unmistakably preexisted service and, if so, whether there is clear and unmistakable evidence that the disability was not aggravated (increased in disability beyond the natural progress of the condition) by service.  The clear and unmistakable evidence that a psychiatric disability preexisted service, if any, must be specifically identified.  The clear and unmistakable evidence that a psychiatric disability was not aggravated by service, if any, must also be specifically identified.  The examiner should note that clear and unmistakable evidence means obvious, manifest, undebatable.

b. If a psychiatric disability did not clearly and unmistakably preexist service, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or better probability) that a psychiatric disability was incurred in or aggravated by service. 

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d. If the examiner responds to the above inquiries that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO/AMC must attempt to obtain such evidence. 

2.  When the development requested has been completed, the case should be reviewed by the AOJ with consideration of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



